DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The Office has withdrawn the previous claim objection, in light of the amendments.


Applicant's arguments, filed 10/14/2022, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Applicant argues on pages 7-9 that the claims avoid a rejection under 35 USC 101 because they recite that data is received from/about vehicles, such data is sent “in a more offline way”, and that under a BASCOM analysis the claims’ generic components operate in an unconventional manner. 
The Office respectfully disagrees.  The title of this application clearly indicates that Applicant’s inventive subject matter is related to some sort of “demand/extraction” capability.  It is noted that where this data originates is at best extra solution activity.  I.e., where the data comes from is irrelevant from a patentability standpoint.  The claim merely recites several generic steps (extracting, adjusting, analyzing) that are every day human activities that can be performed in the mind on any data, regardless of where that data originates.  
It is not clear what specifically the Specification passage means regarding sending data “in a more offline way”.  Again, where data comes from / goes to appears to be irrelevant to the inventive crux of “demand/extraction”.  And, when one processes data “in the mind”, one generally presents the result (i.e., provides it or sends the data).  
Applicant merely recites caselaw, but never applies it to the claim language.  Applicant recites generic terminology (e.g., analyze/demand, extract, analyze steps, and server component) yet never elaborates as to what how Bascom’s “operat[ing in an unconventional manner” applies to the specifically recited claim language.  
Therefore, the Office believes that the claims were reasonably rejected under 35 USC 101 as being abstract, regardless of any recitation of generic components that are used in a generic/convention manner.  E.g., as indicated below, there no indication of specifically what analyzing, extracting and adjusting/demand[ing] mean.  These are abstract / arbitrary terms that humans apply to data collections.
The previous rejection of the claims under 35 USC 101 (with minor variances to accommodate the amended claim language) is reasonable, and therefore essentially maintained.  


Applicant's arguments, filed 10/14/2022, concerning the previous rejections of the claims under 35 USC §112 have been fully considered but they are not persuasive.



The claim terminology that was identified as ambiguous / not clear was vague, as these terms “may” have any of a litany of different meanings.  It’s irrelevant that one (skilled in the art or not) may arbitrarily assign a meaning to a term.  If any meaning (i.e., any arbitrary meaning, according to the one interpreting the claim language) can be attributed to a claim term, then that claim is not bounded (i.e., it’s vague/ambiguous, as the claim’s mete/bounds cannot be established).  
It is further noted that the crux of Applicant’s subject matter appears to be this “demand” concept.  However, this concept, as claimed, is nothing more than the issuance of a query (i.e., the demand for information).  


Applicant’s arguments concerning the rejection of the claims under 35 USC §102 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    








Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at a very high level the mental aspects of querying for data regarding a car (i.e., querying/receiving and processing/reevaluating data associated with automobiles).  In fact, a decision does not appear to ever be made (i.e., there are vague/abstract extraction and adjustment steps recited, but the claims – especially the independent claims - encompass no actual requirement to / algorithm for doing anything to the data being queried – no “adjusted data” is even required to be returned to anyone / any entity).  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to querying or demanding information, extracting or receiving such information, then making some sort of unclaimed updating/adjustment in relation to such information.  Newly amended claim language is directed to the addition of a generic server component, generic computing/software processes (collecting, normalizing, anonymizing), and use of data (text? numeric?) that is somehow “connected to” vehicles/parts.   Analyzing/extracting data is essentially the reading of data (the particular source/representation of that data is irrelevant, as it’s merely text/numbers that one reads/interprets.  “Adjusting … based on the demand” is also merely a human activity (i.e., answering a query/demand for data).  These concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim abstractly recites a series of steps directed to issuing a query/demand, gathering information from that query’s results, and performing some unstated “adjustment” based on the results of that query (based on “extracting” or retrieving results data).  Data is potentially being manipulated via a “demand” for such data.  It’s not unreasonable to interpret the mere movement of data to be an “adjustment” (e.g., reading data, then articulating that data to someone – again, human activities of “adjusting” the format of data from written/stored to spoken [or perhaps changing the language of the data from German to English]).  However, the claim does not even set forth how such data is being manipulated (e.g., the claim appears to encompass answering a demand/query for data via reading/speaking the extracted/discovered/stored/written data.).  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements (e.g., a generic server [whether hardware or software] and generic computer/software activities [data collection, normalizing, anonymizing] do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the generic computing elements (e.g., a generic server [whether hardware or software] and generic computer/software activities [data collection, normalizing, anonymizing]) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  

Independent claims 8 and 15 are substantially similar to claim 1, and are therefore likewise rejected.  


Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
First, is unclear specifically what is meant by the claimed term “demand”.  The term is very broad and arbitrary (i.e., will have different meanings to different people).  It is noted that a mere query is a demand.  There is no guidance for determining the scope/meaning of the term, nor is there any guidance as to how to determine what data constitutes a “demand”.  
Additionally, it is unclear how one determines what the specific meaning of “automotive data” is, in order to “extract” such data.  Is this data information regarding the types automobiles, structural components of automobiles, fluids that may have use in automobiles (and other vehicles), drivers of automobiles, driver licensing data, factories that make automobiles, etc.?  These are examples of very different types of data that may be related to automobiles, and searching for / extracting / recognizing such data seems to involve very different mechanisms, but no guidance is provided for determining/recognizing such data.  And, there does not appear to be any support for much of the data types listed above.  
And, it is unclear what “adjusting said extracting” entails.  No guidance has been provided as to establishing the metes and bounds of “adjusting”.  “Adjusting” appears to be completely arbitrary, running the gamut from doing nothing different from what was previously done to eliminating “extracting” all together (i.e., getting rid of /deleting everything so that nothing will ultimately be provided for a data request).
Therefore, the scope of this claim is ambiguous.

Independent claims 8 and 15 are substantially similar to claim 1, and are therefore likewise rejected.  

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Further regarding claim 2:  It is unclear what “type”, “format” and “quality” means.  There is no guidance as to how one establishes the metes and bounds of each of these terms.  They appear to be arbitrary.  What are acceptable types of automotive data?  How are they recognized/determined?  The same issues apply to “format” and “quality”.  
Therefore, the scope of this claim is ambiguous.

Claims 9 and 16 are substantially similar to claim 2, and are therefore likewise rejected.  

Further regarding claim 3:  First, it is unclear how the “adjusting” results from “prioritizing” characteristics.  It appears that there are missing essential steps, in order to determine an adjustment.
Also, it is unclear how “prioritizing” is accomplished.  If a first characteristic is “6-cylinder” and a second characteristic is “5W30 oil”, what exactly is the prioritization that’s to be performed?  There is no guidance as to what specifically prioritizing means/entails.  
Therefore, the scope of this claim is ambiguous.


Claims 10 and 17 are substantially similar to claim 3, and are therefore likewise rejected.  

Claims 4-6, 11-13 and 18-20 depend upon claims 3, 10 and 17, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Further regarding claim 4:  It is unclear what the terminology “early processing and delivery” means.  These terms are ambiguous / arbitrary.  Early/earlier than what?  What does processing entail (is a “No – Op” [just wait] considered processing)? Delivery to whom?  
Therefore, the scope of this claim is ambiguous.

Claims 11 and 18 are substantially similar to claim 4, and are therefore likewise rejected.  


Further regarding claim 6:  It is unclear what the terms “high quality” and “low quality” mean.  These terms are relative and ambiguous/arbitrary (i.e., mean different things to different people).  It is unclear how one establishes/recognizes what is to be considered “high” and what is to be considered “low”
Therefore, the scope of this claim is ambiguous.

Claims 13 and 20 are substantially similar to claim 6, and are therefore likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Taira et al. (US Patent Application Publication No. 2015/093800, hereafter referred to as “Taira”) in view of Christian Kaiser et al. (“The Vehicle Data Value Chain as a Lightweight Model to Describe Digital Vehicle Services”, WEBIST 2019, Vienna, Austria, September 18-20, 2019, pp. 68-79, hereafter referred to as “Kaiser”) and Miramonti et al. (US Patent No. 10,798,079, hereafter referred to as “Miramonti”).

Regarding independent claim 1:  Taira discloses A method of extracting automotive data on demand, the method comprising: analyzing, by a server, automotive data requests issued by automotive data consumers to a server, to determine demand for automotive data; (See Taira [0057]-[0058] and [0061] teaching the storage and subsequent accessing of vehicle information in response to consumer query demands.  Also see, Fig. 9A and 9B teaching the input of data and Fig. 9C and the Abstract teaching providing a user/consumer with vehicle configuration and pricing demand information.  Tiara further teaches the use of a variety of server types for providing access to a variety of data types in paragraphs [0026] and [0076]-[0077], for example.  See also, Fig. 3.) extracting, by the server, automotive data from automotive data sources; (See Taira [0057]-[0058] teaching the determination of datasets related to vehicle configuration.) and adjusting by the server, said extracting, based on the demand for the automotive data by said data consumers, (See Taira [0058] teaching the exemplary determination of adjusted pricing, and [0061] teaching the archiving and subsequent updating of data.) wherein the analyzing, the extracting, and the adjusting are carried out by one or more computer processors. (See Taira [0030] discussing an exemplary computing environment including storage and processor elements.) 

However, Taira does not explicitly teach the remaining limitations as claimed.  Kaiser, though, teaches wherein the automotive data comprises data originated from and related to … vehicles and their parts, wherein data consumers comprise software applications running on processors and configured to use the automotive data and provide analysis thereof; (See Kaiser p. 73 Fig. 3 “(Vehicle) Data Generation” teaching the use of vehicle sensory data, for example, and pp. 72-73 “(vehicle) Data Generation” discussing the exemplary use of throttle petal position data.  See also, p. 76, Table 2 discussing the consideration of “floating car data”, and p. 75 Table 1 listing a variety of sensory data acquired / used.  Also, see p. 74 sections entitled “(Vehicle) Data Analysis”, “(Vehicle) Data Storage” and “(Vehicle) Data Usage” discussing the analysis and access of vehicle-related data.  And, see p. 74 in the 2nd full paragraph of section 3.3 Applying the VDVC to Describe Vehicle Services Offered by US Start-ups and Prominent Car Manufacturers discussing that services may be accessed via a smartphone application.) extracting, by the server, automotive data from automotive data sources, wherein the extracting comprises collecting, normalizing, and anonymizing the automotive data; (See Kaiser p. 73 “(Vehicle) Data Acquisition” graphic teaching exemplary acquisitions mechanisms / sources, and Fig. 3 “(Vehicle) Data Pre-processing” graphic teaching anonymization and normalization of data.  See also pp. 73-74 sections entitled “(Vehicle) Data Acquisition” and (Vehicle) Data Pre-processing” further describing data acquisition, anonymization and normalization processes.  And, see p. 69 in the 2nd full paragraph (starting in the left column) discussing that these processes facilitate the creation of valuable data services.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Kaiser for the benefit of Taira, because to do so provided a designer with options for implementing a system resulting in the provision of novel digital services, as taught by Kaiser in the Abstract, and also noted as being contemplated by Taira which notes in paragraph [0047] that the system of Taira may optionally interface with a variety of systems such as web services and database applications.  These references were all applicable to the same field of endeavor, i.e., management of digital vehicle services data.  

Although Kaiser discusses an exemplary capability of accessing vehicle data via a smartphone application (See p. 74 in the 2nd paragraph in section 3.3 Applying the VDVC to Describe Digital Vehicle Services Offered by US Start-ups and Prominent Car Manufacturers, and p. 73, Fig. 3 graphical icon entitled “(Vehicle) Data Acquisition”), neither Kaiser nor Taira explicitly discuss wireless networks.  Thus, Taira in view of Kaiser does not explicitly teach the remaining limitations as claimed.  Miramonti, though, teaches … connected [vehicles] … (See Miramonti Figures 1 and 2 showing exemplary vehicle environments having a wireless connection to the outside world, in the context of col. 8 lines 23-53 that a variety of internal networks, including a CAN, interface to vehicle data storage components.  See also, col. 9 lines 7-32 discussing wireless connections to exemplary components such as a CAN and vehicular sensors and actuators for the transmission and storage of data and commands.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Miramonti for the benefit of Taira in view of Kaiser, because to do so provided a designer with options for implementing a system that enabled enhanced communication such as the remotely querying of in-vehicle hardware, as taught by Miramonti in the Abstract and col. 1 lines 52-67, and it is also noted that Kaiser discusses the use of a CAN and smart phone applications to access data (See for example Kaiser p. 73, Fig. 3 graphical icon entitled “(Vehicle) Data Acquisition”), and Miramonti teaches a vehicle system using a CAN 150 that is ultimately connected to remote wireless devices/networks/servers in Fig. 1.  These references were all applicable to the same field of endeavor, i.e., management of digital vehicle services data.  



Regarding claim 2:  Taira discloses wherein the demand includes at least one of: type of automotive data, format of automotive data, and quality of automotive data. (See Taira [0057] discussing exemplary types of queried vehicle data demands such as vehicle make, model, options, etc.) 

Regarding claim 3:  Taira discloses wherein the adjusting comprises prioritizing a first characteristic of automotive data over a second characteristic of automotive data. (See Taira [0098]-[0099] discussing the use of ranked attributes from most significant to least significant, in the context of [0008] and [0058] discussing adjusted pricing.  See also, Fig. 9A showing data options that a user/consumer may prioritize as being desired or not.) 

Regarding claim 4:  Taira discloses wherein the prioritizing comprises early processing and delivery of demanded automotive data associated with a predefined characteristic. (See Taira [0051] discussing the exemplary se of scripting/spidering of vehicle data.) 

Regarding claim 5:  Taira discloses wherein the first characteristic of automotive data comprises automotive data that is required for processing in real-time and wherein the second characteristic of automotive data comprises automotive data that is required for offline/batch processing. (See Taira Fig. 9B showing current incentives to required process current pricing, and [0133] discussing exemplary offline processing.) 


Regarding claim 6:  Taira discloses wherein the first characteristic of automotive data comprises automotive data provided in high quality and wherein the second characteristic of automotive data comprises automotive data that is required in low quality. (See Taira [0098]-[0099] discussing the use of ranked attributes from most significant to least significant, in the context of [0008] and [0058] discussing adjusted pricing.  See also, Fig. 9A showing data options that a user/consumer may prioritize as being desired or not [ i.e., Options required to be there, and options required to not be there.) 


Regarding claim 7:  Taira discloses wherein the extracting is carried out locally at said data sources. (See Taira [0080] discussing the extraction from a dealer management system.) 


Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-20 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.
Non-Patent Literature
Kaiser, Christian, et al., “The Vehicle Data Value Chain as a Lightweight Model to Describe Digital Vehicle Services”, WEBIST 2019, Vienna, Austria, September 18-20, 2019, pp. 68-79.
Page 73 Fig. 3 “(Vehicle) Data Generation” teaching the use of vehicle sensory data, for example, and pp. 72-73 “(vehicle) Data Generation” discussing the exemplary use of throttle petal position data.  See also, p. 76, Table 2 discussing the consideration of “floating car data”, and p. 75 Table 1 listing a variety of sensory data acquired / used.  Also, see p. 74 sections entitled “(Vehicle) Data Analysis”, “(Vehicle) Data Storage” and “(Vehicle) Data Usage” discussing the analysis and access of vehicle-related data.  And, see p. 74 in the 2nd full paragraph of section 3.3 Applying the VDVC to Describe Vehicle Services Offered by US Start-ups and Prominent Car Manufacturers discussing that services may be accessed via a smartphone application.  Page 73 “(Vehicle) Data Acquisition” graphic teaching exemplary acquisitions mechanisms / sources, and Fig. 3 “(Vehicle) Data Pre-processing” graphic teaching anonymization and normalization of data.  See also pp. 73-74 sections entitled “(Vehicle) Data Acquisition” and (Vehicle) Data Pre-processing” further describing data acquisition, anonymization and normalization processes.  Ans, see p. 69 in the 2nd full paragraph (starting in the left column) discussing that these processes facilitate the creation of valuable data services.

“Floating car data”, Wikipedia, downloaded from https://en.wikipedia.org/wiki/Floating_car_data on 10/24/2022, 3 pages.
Floating car data (FCD) is typically timestamped geolocalization and speed data collected directly by moving vehicles.  The participating vehicle acts as a moving sensor using an onboard GPS receiver or cellular phone.  (page 1)

Pradweap, R. V., et al., “A Novel RSU-Aided Hybrid Architecture for Anonymous Authentication (RAHAA) in VANET”, ICISS 2013, LNCS 8303, Springer-Verlag, Berlin, © 2013, pp. 314-328.
A unidirectional converter to anonymize unique identifiers in a uni-directional manner using a one-way hashing technique – unidirectional conversion, as it does not allow reconstructing the original object from the converted value (p. 318, 2.3 CLSC without Pairing, no. 1).  Cited in FR mailed 8/11/21 for 16/305423. 




US Patent Application Publications
Rybak 	 				2014/0040434
Art used in rejection of 17/187878 (Method and System for Normalizing Automotive Data) , and 16/305423 (Method and System for Anonymization and Exchange of Anonymized Data Across a Network).  Drawings’ resolution in this PG-Pub are mostly unreadable.  Manipulation of data type, name, format (paras 0047, 0175, 0022, 0119).  Cited in FR mailed 4/26/22 for 17/187878.

Chiappone 	 				2017/0180289
Art used in rejection of 17/187878 (Method and System for Normalizing Automotive Data).  Normalization of messages (paras 0049, 0011, 0031, 0033, and 0187, 0047). Anonymization (para 0175). Cited in FR mailed 4/26/22 for 17/187878.  

LaFever 	 				2015/0128284
Enablement of subjects to which data pertains to remain dynamically anonymous (Abstract). Dynamically changing IDs and therefore person/place/thing [e.g., vehicle] association of data (paras 0017, 0019, 0057, 0176).  Cited in FR mailed 8/11/21 for 16/305423.







US Patent Application Publications
Miramonti 	 				10,798,079
Figures 1 and 2 showing exemplary vehicle environments having a wireless connection to the outside world, in the context of col. 8 lines 23-53 that a variety of internal networks, including a CAN, interface to vehicle data storage components.  See also, col. 9 lines 7-32 discussing wireless connections to exemplary components such as a CAN and vehicular sensors and actuators for the transmission and storage of data and commands.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




October 26, 2022